                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                        Case No. 17-cv-05517-EMC
                                   8                     Plaintiff,
                                                                                             ORDER RE SPECIAL MASTER
                                   9              v.

                                  10     SINCO ELECTRONICS (DONGGUAN)
                                         CO. LTD., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Federal Rule of Civil Procedure provides that “a court may appoint a master only to [inter

                                  15   alia] address pretrial and posttrial matters that cannot be effectively and timely addressed by an

                                  16   available district judge or magistrate judge of the district.” Fed. R. Civ. P. 53(a)(1). In the instant

                                  17   case, the Court believes that there may be good cause to appoint a special master with respect to

                                  18   discovery matters. The parties have brought an inordinate number of discovery disputes to Judge

                                  19   Spero. See FTC v. Qualcomm Inc. (In re Qualcomm Antitrust Litig.), No. 17-cv-00220 LHK

                                  20   (NC), 2018 U.S. Dist. LEXIS 61384, at *3 (N.D. Cal. Feb. 24, 2018) (noting that a special master

                                  21   was appointed in “the TFT-LCD (Flat Panel) Antitrust Litigation cases due to [inter alia] the

                                  22   ‘growing number of discovery disputes’”).

                                  23          “Before appointing a master, the court must give the parties notice and an opportunity to

                                  24   be heard. Any party may suggest candidates for appointment.” Fed. R. Civ. P. 53(b)(1). The

                                  25   Court therefore orders the parties to file a joint letter to address the following issues: whether a

                                  26   special master should be appointed for discovery matters; the names of proposed special masters;

                                  27   whether the special master’s findings of fact shall be final or subject to clear error review; whether

                                  28   the special master may communicate ex parte with the Court or a party; procedures for raising
                                   1   discovery disputes with the special master; how the special master should be compensated; and

                                   2   any other matters that may be relevant to appointment of a special master. See Fed. R. Civ. P. 53.

                                   3   The joint letter shall be limited to five (5) pages and shall be filed within a week of the date of this

                                   4   order.

                                   5

                                   6            IT IS SO ORDERED.

                                   7

                                   8   Dated: May 24, 2019

                                   9

                                  10                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
